DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note

Since claims contain minor objection, therefore a telephone call was made on 02/23/2022 to Attorney on record LIYING SUN (reg. number 65592) to fix the claims, however the Attorney Ka Lo Yeh (Reg. number 74139) responded to the call on 02/23/2022 that they their client would like to have an office action.
In view of the above, the examiner has suggested the claim languages to be revised to address the claim objections (See suggested claim languages on pages 7-11 of the instant Office) to address the issues in accordance to U.S practice.


Claim Objections
Claim 1 line 1, the recitation of “applied to an air circulator” does not clearly define whether “air circulator” forms part of the blade adjustment mechanism, therefore require revision as proposed by the examiner.
Claim 1 line 15, the recitation of “is driven”, the claim is directed an apparatus, the recitation “is driven” should either recite an apparatus with which it is driven or revised as proposed by the examiner.


Claim 4 line 6, the recitation of “being driven”, the claim is directed an apparatus, the recitation “being driven” should either recite an apparatus with which it is driven or revised as proposed by the examiner.
Claim 5 line 8, the recitation of “is driven”, the claim is directed an apparatus, the recitation “is driven” should either recite an apparatus with which it is driven or revised as proposed by the examiner.
Claim 8 line 8, the recitation of “is driven”, the claim is directed an apparatus, the recitation “is driven” should either recite an apparatus with which it is driven or revised as proposed by the examiner.
Claim 10 line 8, the recitation of “is driven”, the claim is directed an apparatus, the recitation “is driven” should either recite an apparatus with which it is driven or revised as proposed by the examiner.
Claim 13 line 16, the recitation of “is driven”, the claim is directed an apparatus, the recitation “is driven” should either recite an apparatus with which it is driven or revised as proposed by the examiner.
Claim 16 line 6, the recitation of “being driven”, the claim is directed an apparatus, the recitation “being driven” should either recite an apparatus with which it is driven or revised as proposed by the examiner.


It is noted that:
The grammatical errors of Claim 4 have been addressed in the claim suggestions below.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Prior Art

The closest prior art JP 2005003289 A made of record and not relied upon is considered pertinent to applicant's disclosure.

Ex Parte Quayle

This application is in condition for allowance except for the following formal matters as being set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
March 2, 2022























CLAIMS SUGGESTIONS:
1. A blade adjustment mechanism, [[for an air circulator; the air circulator comprising a housing defining an air outlet, the air outlet comprising an air inlet side and an air outlet side, wherein the blade adjustment mechanism comprises:
a fixing bracket, fixedly connected with the housing;
at least two wind guide assemblies, spaced apart from each other and partially extending into the air outlet, one of the at least two wind guide assemblies comprising two opposite side edges, a side edge of the one of the at least two wind guide assemblies located at the air outlet side being rotationally connected with the fixing bracket;
at least two first connecting rods, an end of one of the at least two first connecting rods being rotationally connected with a side edge of the one of the at least two wind guide assemblies located at the air inlet side, extension lines of the at least two first connecting rods along length directions of the at least two first connecting rods being configured to intersect; and
a second connecting rod, fixedly connected with an end of each of the at least two first connecting rods facing away from the at least two wind guide assemblies;
wherein the second connecting rod is configured to be driven to move closer to or farther away from the at least two wind guide assemblies to drive the at least two first connecting rods to drive the at least two wind guide assemblies to rotate around the fixing bracket, parts of the at least two wind guide assemblies extending into the air outlet being opened or gathered relative to the air outlet to make the air outlet blow divergingly or concentratedly.


3. The blade adjustment mechanism according to claim 1, wherein the second connecting rod defines a receiving part, and the blade adjustment mechanism further comprises:
an eccentric wheel assembly, comprising: 
a wheel, movably received in the receiving part and abutted against a side wall of the receiving part; and 
an adjustment rod, connected to the wheel and extending from a surface of the wheel facing away from the receiving part; 
wherein the adjustment rod is configured to be driven to rotate, and [[

4. The blade adjustment mechanism according to claim 2, wherein the at least one wind deflector comprises:
 a blade extending into the air outlet, 
a side edge of the blade at the air inlet side being rotationally connected with one of the at least two first connecting rods, the blade being provided with the rotation post at an end; 
wherein the connection hole is defined on the fixing bracket, the second connecting rod [[is configured to be driven to move closer to or farther away from the at least one wind deflector to drive the at least two first connecting rods to drive the blade to rotate around a central axis of the connection hole, thereby [[

5. The blade adjustment mechanism according to claim 2, wherein the second connecting rod defines a receiving part, and the blade adjustment mechanism further comprises: an eccentric wheel assembly, comprising: a wheel, movably received in the receiving part and abutted against a side wall of the receiving part; and an adjustment rod, connected to the wheel and extending from a surface of the wheel facing away from the receiving part; wherein the adjustment rod is configured to be driven to rotate to drive the second connecting rod to move closer to or farther away from the at least two wind guide assemblies.

8. The blade adjustment mechanism according to claim 6, wherein the second connecting rod defines a receiving part, and the blade adjustment mechanism further comprises: 
an eccentric wheel assembly, comprising: a wheel, movably received in the receiving part and abutted against a side wall of the receiving part; and an adjustment rod, connected to the wheel and extending from a surface of the wheel facing away from the receiving part; wherein the adjustment rod is configured to be driven to rotate to drive the second connecting rod to move closer to or farther away from the at least two wind guide assemblies.

10. The blade adjustment mechanism according to claim 9, wherein the second connecting rod defines a receiving part, and the blade adjustment mechanism further comprises: 
an eccentric wheel assembly, comprising: 
a wheel, movably received in the receiving part and abutted against 
a side wall of the receiving part; and 
an adjustment rod, connected to the wheel and extending from a surface of the wheel
facing away from the receiving part;
wherein the adjustment rod is configured to be driven to rotate to drive the second connecting rod to move closer to or farther away from the at least two wind guide assemblies.

13. An air circulator, comprising:
 a housing, a cross-flow wind wheel and a blade adjustment mechanism adjacent to the cross-flow wind wheel, the cross-flow wind wheel being fixedly connected with the housing, the housing defining an air outlet, the air outlet comprising an air inlet side and an air outlet side, wherein the blade adjustment mechanism comprises:
a fixing bracket, fixedly connected with the housing;
at least two wind guide assemblies, spaced apart from each other and partially extending into the air outlet, one of the at least two wind guide assemblies comprising two opposite side edges, a side edge of the one of the at least two wind guide assemblies located at the air outlet side being rotationally connected with the fixing bracket;
at least two first connecting rods, an end of one of the at least two first connecting rods being rotationally connected with a side edge of the one of the at least two wind guide assemblies located at the air inlet side, extension lines of the at least two first connecting rods along length directions of the at least two first connecting rods being configured to intersect; and
a second connecting rod, fixedly connected with an end of each of the at least two first connecting rods facing away from the at least two wind guide assemblies;
wherein the second connecting rod is configured to be driven to move closer to or farther away from the at least two wind guide assemblies to drive the at least two first connecting rods to drive the at least two wind guide assemblies to rotate around the fixing bracket, parts of the at least two wind guide assemblies extending into the air outlet being opened or gathered relative to the air outlet to make the air outlet blow divergingly or concentratedly.

16. The air circulator according to claim 15, wherein the at least one wind deflector comprises a blade extending into the air outlet, a side edge of the blade at the air inlet side being rotationally connected with one of the at least two first connecting rods, the blade being provided with the rotation post at an end; wherein the connection hole is defined on the fixing bracket, the second connecting rod [[is configured to be driven to move closer to or farther away from the at least one wind deflector to drive the at least two first connecting rods to drive the blade to rotate around a central axis of the connection hole, thereby to drive the blade to be opened or gathered relative to the air outlet to make the air outlet blow divergingly or concentratedly.

17. The air circulator according to claim 13, wherein the second connecting rod defines a receiving part, and the blade adjustment mechanism further comprises: an eccentric wheel assembly, comprising:
a wheel, movably received in the receiving part and abutted against a side wall of the receiving part; and 
an adjustment rod, connected to the wheel and extending from a surface of the wheel facing away from the receiving part;
wherein the adjustment rod is configured to be driven to rotate to drive the second connecting rod to move closer to or farther away from the at least two wind guide assemblies.